         Case 1:20-cv-00790-ALC-SLC Document 36 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ORT AMERICA, INC. and WOMEN’S AMERICAN
ORT FOUNDATION,

                                Plaintiffs,
                                                       CIVIL ACTION NO.: 20 Civ. 790 (ALC) (SLC)
         against
                                                              ORDER FOR PROPOSED CASE
                                                                 MANAGEMENT PLAN
U.S. ORT OPERATIONS, INC., BRAMSON ORT
COLLEGE, and LOS ANGELES ORT TECHNICAL
INSTITUTE,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         At the initial case management conference held on July 14, 2020, the parties agreed to

participate in a settlement conference ahead of entering a case management schedule. The

Court held a settlement conference on August 14, 2020, but the parties did not reach an

agreement. Accordingly, the parties are directed to submit a new proposed case management

plan in accordance with Fed. R. Civ. P. 26(f) by September 4, 2020. A template is available at

https://www.nysd.uscourts.gov/hon-sarah-l-cave.

         To the extent the parties disagree about any portion of the Proposed Case Management

Plan, they may set forth their respective proposals for the disputed provision, without argument.

Dated:             New York, New York
                   August 21, 2020

                                                    SO ORDERED

                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
